Citation Nr: 0817961	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  05-39 140A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for dementia due to exposure to petroleum products.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from May 1959 to December 
1960.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.  

In March 2008 the veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.

A February 2005 rating decision denied entitlement to a total 
rating for compensation purposes based on individual 
unemployability due to service-connected disability (TDIU).  
While the veteran has not expressed timely disagreement with 
the February 2005 RO decision, this matter was raised at the 
March 2008 Board hearing, and the issue of entitlement to a 
TDIU is referred to the RO for appropriate action.


FINDING OF FACT

Throughout the appeal the veteran's dementia was manifested 
by anxiety and mild to moderate cognitive impairment 
productive of no more than occupational and social impairment 
with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent for 
dementia, from March 5, 1998, have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 
4.124a, Diagnostic Code 9326 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Pursuant to a May 2004 Board decision, as the June 2004 
rating decision on appeal granted service connection for 
dementia, such claim is now substantiated.   As such, the 
filing of a notice of disagreement as to the initial rating 
assigned does not trigger additional notice obligations under 
38 U.S.C.A. § 5103(a).  Rather, the veteran's appeal as to 
the initial rating assignment triggers VA's statutory duties 
under 38 U.S.C.A. §§  5104 and 7105, as well as regulatory 
duties under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefits allowed by the evidence and the law.

The September 2005 statement of the case (SOC), under the 
heading "Pertinent Laws; Regulations; Rating Schedule 
Provisions," set forth the relevant diagnostic code (DC) for 
the veteran's dementia, and the veteran was informed of what 
was needed to obtain a schedular rating above the disability 
evaluation that the RO had assigned.

In addition, October 2006 correspondence explained how a 
disability rating is determined by VA for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.

Duty to Assist

The veteran's service medical records are associated with the 
claims file, as are VA and private records, and records from 
the Social Security Administration (SSA).  The veteran has 
undergone VA examinations that have addressed the medical 
matters presented by this appeal.  The veteran has not 
referenced any other pertinent, obtainable evidence that 
remains outstanding.  VA's duties to notify and assist are 
met.  Accordingly, the Board will address the merits of the 
claim.

Legal criteria and analysis

A May 2004 Board decision granted service connection for 
dementia, and a June 2004 rating decision, in implementing 
the May 2004 Board decision, assigned a temporary 
noncompensable rating for dementia, effective March 5, 1998.  
A July 2004 rating decision increased the veteran's dementia 
disability rating to 30 percent disabling, effective March 5, 
1998, and a September 2005 rating decision assigned a 50 
percent rating, effective June 2004.  A June 2007 rating 
decision determined that the 50 percent rating for dementia 
should be effective March 5, 1998.

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant 
appeal is from the initial rating assigned with the grant of 
service connection, the possibility of "staged" ratings for 
separate periods during the appeal period, based on the facts 
found, must be considered.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all the evidence of record.  Indeed, the Federal 
Circuit has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to this claim.

Under Diagnostic Code 9326 (dementia that is substance-
induced) a 70 percent rating is warranted for dementia which 
is productive of occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.

A 100 percent evaluation for dementia is assignable where 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

In looking at the various VA and private treatment records 
and psychiatric examinations associated with the claims file, 
it is clear that throughout the appeal period the veteran's 
dementia has been manifested by symptoms such as depression, 
difficulty in adapting to stressful circumstances, and an 
inability to establish and maintain effective relationships.  
As such, the Board finds that the veteran's dementia is 
productive of occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, and mood, and thereby warrants 
a rating of 70 percent for the duration of this appeal.

The Board finds, however, that a rating in excess of 70 
percent for dementia is not warranted, as total occupational 
and social impairment has not been shown.

To adequately evaluate and assign the appropriate disability 
rating to the veteran's service-connected dementia, the Board 
must analyze the evidence as a whole, including the veteran's 
GAF scores and the enumerated factors listed in 38 C.F.R. 
§ 4.130, Diagnostic Code 9326.  See Mauerhan v. Principi, 16 
Vet. App. 436, 443 (2002) (holding that "the rating 
specialist is to consider all symptoms of a claimant' s 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV [Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed.].

The veteran's GAF scores during this appeal have included the 
following: 35 (VA, March 1998); 35 (private, July 1998); 55 
(VA, January 2001); 60 (VA, March 2002); 41 (VA, June 2004); 
43 (VA, July 2004); 60 (VA, April 2005); 65 (VA, November 
2005); 43-50 (VA, September 2006); 45 (VA, February 2007); 
and 45 (VA, April 2007).  While such findings reflect serious 
levels of dementia symptoms, a review of the clinical 
findings from the psychiatric examinations of record do not 
reveal symptoms which more closely approximate the criteria 
for a rating of 100 percent.  In particular, symptoms such as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, and 
intermittent inability to perform activities of daily living 
have not been shown.

As for social impairment, the Board notes that at least 
through April 2000 the veteran was married.  Further, 
although the April 2007 VA examiner indicated that the 
veteran's mental disorder resulted in total social 
impairment, the Board observes that the April 2007 VA 
examination report clearly reflects that the veteran was in a 
relationship with a girlfriend.  In this regard, the Board 
notes that the veteran had indicated in an earlier VA 
treatment record (November 2005) that he had invited a long-
term girlfriend from the past to visit him after 
Thanksgiving.  While records such as the July 28, 2004 
neuropsychology report indicate that the veteran spent his 
time at home watching television, the July 28, 2004 
neuropsychology report also reveals that the veteran's 
medications included Viagra.  A VA record dated in August 
2001 noted that the veteran had been fishing daily with a 
friend the prior four months.  In short, total social 
impairment due to dementia has not been demonstrated.

As for occupational impairment, the Board notes that the 
April 2007 VA examiner noted that the veteran's dementia was 
productive of total occupational impairment.  A review of 
that report, and the majority of the private and VA 
examinations of record, reveals that the main occupational 
impairment associated with the veteran's dementia centers on 
his cognitive impairment.  Yet, the April 2007 VA report 
described the veteran's remote memory as normal, recent 
memory as moderately impaired, and immediate memory as only 
mildly impaired.  No examiner has found that the veteran's 
insight or judgment were impaired.  In this regard, it 
appears that the August 1998 private examination report 
relied upon by SSA in awarding the veteran SSA disability 
benefits, noted that the veteran had markedly limited ability 
to understand and remember detailed instructions.  However, 
it was noted that the veteran had only moderately limited 
ability to make simple work-related decisions and only a 
moderately limited ability to perform activities with a 
schedule and maintain regular attendance.  The Board observes 
that decisions of the Social Security Administration 
regarding unemployability, while relevant, are not 
controlling with respect to VA determinations.  Damrel v. 
Brown, 6 Vet. App. 242, 246 (1994).

In sum, an initial rating in excess of 70 percent for 
dementia, from March 5, 1998, is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54- 56 (1990).

The evidence does not reflect that the disability at issue 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Therefore, referral for assignment 
of an extra-schedular evaluation in this case is not in 
order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown, 9 Vet. App. 337 (1996).




ORDER

An initial rating of 70 percent for dementia is granted, 
subject to the laws and regulations governing the 
disbursement of VA benefits.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


